Exhibit 10.26

ARTHUR J. GALLAGHER & CO.

1988 INCENTIVE STOCK OPTION PLAN

(Restated as of May 19, 1998)

– CONFORMED THROUGH AMENDMENT NO. 1 –

 

1. Purpose

The purpose of this 1988 Incentive Stock Option Plan (the “Plan”) is to promote
the interests of Arthur J. Gallagher & Co., a Delaware corporation (the
“Company”), and its shareholders by providing key employees on whom rests the
major responsibility for the present and future success of the Company and its
subsidiaries with an opportunity to acquire a proprietary interest in the
Company and thereby develop a stronger incentive to put forth maximum effort for
the continued success and growth of the Company and its subsidiaries. In
addition, the opportunity to so acquire a proprietary interest in the Company
will aid in attracting and retaining key personnel of outstanding ability.

 

2. Administration

 

  A. All administrative duties hereunder shall rest with the Option Committee of
the Board of Directors (hereinafter the “Committee”). The Committee shall have
the duty and authority, subject to the provisions of the Plan and of
Section 422A of the Internal Revenue Code (the “Code”), to:

 

  (i) determine which individuals shall receive options and how many options
each individual shall receive;

 

  (ii) grant the options;

 

  (iii) determine the terms and conditions of the options including exercise
dates, limitations on exercise, and the price and payment terms;

 

  (iv) determine the limitation, if any, on the number of shares acquired under
an option which may be sold by the employee in any one year;

 

  (v) prescribe the form or forms of the instruments evidencing any options
granted under the Plan and of any other instruments required under the Plan, and
to change such forms from time to time; and

 

  (vi) adopt such rules and regulations for the administration of the Plan as it
deems appropriate.

 

  B. In making the foregoing determinations the Committee may take into account
the nature of the services rendered by the respective individuals, their present
and potential contributions to the Company’s success, and such other factors as
the Committee, in its discretion, shall deem relevant.



--------------------------------------------------------------------------------

  C. The Committee is further authorized, at its discretion, to amend at any
time all previous grants of options pursuant to the Plan and in effect as of
May 19, 1998, to provide that in the event of a change in control of the
Company, as defined in Paragraph 19 below, all such options shall become
immediately vested and exercisable.

 

3. Shares Subject to the Plan

The shares that may be made subject to options under the Plan shall be shares of
Common Stock of the Company, one dollar ($1.00) par value (“Common Stock”), and
the total shares subject to option and issued pursuant to this Plan shall not
exceed, in the aggregate, 875,000 shares of the Common Stock of the Company. If
any such option lapses or terminates for any reason without having been
exercised in full, the shares covered by the unexercised portion of such option
may again be made subject to options granted under the Plan. Shares issued upon
exercise of options granted under the Plan may be shares held by the Company
either as treasury shares or as authorized but previously unissued shares. Upon
authorization from the Board of Directors, the Company may from time to time
acquire shares of Common Stock on the open market upon such terms as the Board
shall deem appropriate for reserve in its treasury for reissuance in connection
with exercises hereunder.

 

4. Eligibility

Employees eligible to participate in the Plan shall be those salaried officers
and other salaried key employees of the Company and its subsidiaries who, in the
opinion of the Committee, are in a position to affect materially the
profitability and growth of the Company and its subsidiaries. Directors who are
salaried key employees within the meaning of the foregoing are eligible to
participate in the Plan, provided however that members of the Committee shall
not be eligible to receive options. An employee owning stock comprising over 10%
of the combined voting power of the Company or any subsidiary, as determined
pursuant to applicable regulations under the Code, (a “10% Shareholder”), is not
eligible to receive an option unless the option price offered is at least 110%
of the fair market value of the stock at the time the option is granted, and
unless the option by its terms expires not more than five years from the date of
grant. For all purposes of the Plan, except where “wholly owned” is indicated,
the term “subsidiary” shall mean a corporation 50% or more of the stock of which
is owned directly by the Company or indirectly through another corporation or
corporations in which the Company owns 50% or more of the stock.

 

5. Granting of Options

Subject to the terms and conditions of the Plan, the Committee may from time to
time prior to the termination of the Plan grant to eligible employees options to
purchase the number of shares of Common Stock authorized by the Committee,
subject to such terms and conditions as the Committee may determine. More than
one option may be granted to the same employee.

 

2



--------------------------------------------------------------------------------

6. Option Price

The purchase price per share of Common Stock subject to an option shall be fixed
by the Committee, but shall not be less than 100% (110% in the case of a 10%
Shareholder) of the fair market value of a share of Common Stock on the date the
option is granted by the Committee.

 

7. Term of Options

The term of each option shall be not more than 10 years commencing with the date
of grant (5 years in the case of a 10% Shareholder). Except as provided in
Paragraph 13 hereof, no option may be exercised at any time unless the holder
thereof is then an employee of the Company or of a subsidiary.

 

8. Method of Exercising Options

Any option granted hereunder may be exercised by the optionee by delivering to
the Company at its main office (attention of the Secretary) written notice of
the number of shares with respect to which the option rights are being exercised
and by paying in cash the purchase price of the shares purchased in full, in
exchange for the issuance and delivery of certificates therefor. The Committee
in its discretion may permit an employee to use shares of stock of the Company
as payment for additional stock purchased pursuant to an option. The value of
the shares to be used as payment shall be determined by the Committee. The
Company may delay the processing of any exercise hereunder so long as may be
necessary, in the opinion of counsel to the Company, to comply with securities
laws and regulations relating to disclosure of material non-public information
concerning the Company.

 

9. Amount Exercisable

Each option may be exercised, so long as it is valid and outstanding, from time
to time in part or as a whole, subject to any limitations with respect to the
number of shares for which the option may be exercised at a particular time and
to such other conditions as the Committee in its discretion may specify upon
granting the option. The Committee may, in its sole discretion and for any
reason at any time, take action such that (i) any or all outstanding options
shall become exercisable in part or in full, (ii) any or all outstanding options
shall continue to become exercisable in part or in full following termination of
an optionee’s employment with the Company or a subsidiary for any reason
specified by the Committee and (iii) any or all outstanding options shall remain
exercisable in part or in full following termination of an optionee’s employment
with the Company or a subsidiary for any reason specified by the Committee.

 

3



--------------------------------------------------------------------------------

10. Maximum Annual Amount

The aggregate maximum fair market value of stock (determined at date of grant)
of the underlying Common Stock for which incentive stock options granted
hereunder and under any other “incentive” stock option plan of the Company are
first exercisable by any employee in any calendar year may not exceed $100,000.

 

11. Capital Adjustments Affecting Common Stock

In the event of a capital adjustment resulting from a stock dividend, stock
split, reorganization, merger, consolidation, or a combination or exchange of
shares, the number of shares of Common Stock subject to the Plan and the number
of shares under the option shall be adjusted in a manner consistent with such
capital adjustment. The price of any shares under option shall be adjusted so
that there will be no change in the aggregate purchase price payable upon
exercise of any such option.

 

12. Transferability of Options

Options shall not be transferable by the optionee otherwise than by will or
under the laws of descent and distribution, and shall be exercisable, during his
lifetime, only by the optionee.

 

13. Termination of Employment or Death of Optionee

Except as may be otherwise expressly provided herein, or as may be otherwise
provided by the Committee in its sole discretion on or after the date on which
an option is granted hereunder, options shall terminate upon the earlier of the
date of the expiration of such option or upon termination of the employment
relationship between the Company or a subsidiary and the optionee for any reason
other than death or disability as described below. Whether authorized leave of
absence, or absence on military or government service, shall constitute
severance of the employment relationship between the Company or a subsidiary and
the optionee shall be determined by the Committee at the time thereof.

 

  A. Death. If an optionee dies while in the employ of the Company or a
subsidiary, and before the date of expiration of such option, such option shall
terminate on the earlier of such date of expiration or three months following
the date of such death. After death, the optionee’s executors, administrators,
or any person or persons to whom the optionee’s option may be transferred by
will or by the laws of descent and distribution shall have the right, at any
time prior to such termination, to exercise the option, in whole or in part,
subject to the terms and conditions of the Plan and of the stock option
agreement entered into by the optionee.

 

  B. Retirement For Disability. If, before the date of expiration of the option,
the holder of an option shall retire from the employ of the Company or any
subsidiary for reasons of disability and is disabled within the meaning of
Internal Revenue Code Section 105(d)(4), such option shall terminate on the
earlier of the date of expiration or one year after the date of such retirement.

 

4



--------------------------------------------------------------------------------

14. Requirements of Law

In the event the shares issuable on exercise of an option are not registered
under the Securities Act of 1933, the Company shall imprint the following legend
or any other legend which counsel for the Company considers necessary or
advisable to comply with the Securities Act of 1933:

“The shares of stock represented by this certificate have not been registered
under the Securities Act of 1933 or under the securities laws of any State and
may not be sold or transferred except upon such registration or upon receipt by
the Corporation of an opinion of counsel in form and substance satisfactory to
the Corporation that registration is not required for such sale or transfer.”

The Company may, but shall in no event be obligated to, register any securities
covered hereby pursuant to the Securities Act of 1933 (as now in effect or as
hereafter amended); and in the event any shares are so registered the Company
may remove any legend on certificates representing such shares. The Company
shall make reasonable efforts to cause the exercise of an option or the issuance
of shares pursuant thereto to comply with any law or regulation of any
governmental authority.

 

15. No Rights as Stockholder

No optionee shall have rights as a stockholder with respect to shares covered by
an option until the date of issuance of a stock certificate for such shares;
and, except as otherwise provided in Paragraph 11 hereof, no adjustment for
dividends, or otherwise, shall be made if the record date therefor is prior to
the date of issuance of such certificate.

 

16. Employment Obligation

The granting of any option shall not impose upon the Company or subsidiary any
obligation to employ or continue to employ any optionee; and the right of the
Company or subsidiary to terminate the employment of any officer or other
employee shall not be diminished or affected by reason of the fact that an
option has been granted to such officer or employee.

 

17. Form of Agreement

Each option granted hereunder shall be embodied in a writing, the form and
content of which shall be as the Committee in its discretion shall deem
advisable.

 

5



--------------------------------------------------------------------------------

18. Amendment, Termination and Effective Date

This Plan shall be effective as of May 10, 1988, and shall terminate on May 10,
2008. The Board shall have the right to amend, suspend or terminate the Plan,
provided that no termination or amendment of the Plan may, without the consent
of the individual to whom any option shall have been theretofor granted,
adversely affect the rights of such individual under such option. Unless first
approved by the shareholders of the Company, no amendment shall be made to the
Plan which:

 

  A. materially modifies the eligibility requirements provided in Paragraph 4;

 

  B. increases the total number of shares of stock which may be purchased under
the Plan by all employees or by any one of them, except as provided in Paragraph
11;

 

  C. changes the option price specified in Paragraph 6, except as provided in
Paragraph 11; or

 

  D. changes the option period in Paragraph 7.

 

19. Change in Control

In the event of a change in control of the Company, as defined below, each
option outstanding shall immediately become exercisable in full. For all
purposes of the Plan, a “change in control of the Company” occurs if: (a) any
person or group, as defined in Sections 13(d) and 14(d)(2) of the Exchange Act,
as amended, is or becomes the beneficial owner, directly or indirectly of
securities of the Company representing 50 percent or more of the combined voting
power of the Company’s outstanding securities then entitled to vote for the
election of directors; or (b) during any period of two consecutive years,
individuals who at the beginning of such period constitute the Board of
Directors and any new directors whose election by the Board or nomination for
election by the Company’s Stockholders was approved by at least two-thirds of
the directors then still in office who either were directors at the beginning of
the period or whose election was previously so approved cease for any reason to
constitute at least a majority thereof; or the Stockholders of the Company shall
approve the sale of all or substantially all of the assets of the Company or any
merger, consolidation, issuance of securities or purchase of assets, the result
of which would be the occurrence of any event described in clause (a) or
(b) above.

 

6